14-3570
    Lin v. Lynch
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A201 124 088
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    26th day of January, two thousand sixteen.

    PRESENT:
             RICHARD C. WESLEY,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    RUI TAI LIN,
             Petitioner,

                   v.                                                14-3570
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Gerald Karikari, Law Offices of
                                         Gerald Karikari, P.C., New York, New
                                         York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Russell
                             J.E. Verby, Senior Litigation
                             Counsel; John D. Williams, Office of
                             Immigration Litigation, United
                             States Department of Justice,
                             Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Rui Tai Lin, a native and citizen of the People’s

Republic of China, seeks review of an August 29, 2014, decision

of the BIA affirming a January 28, 2013, decision of an

Immigration Judge (“IJ”) denying Lin’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).   In re Rui Tai Lin, No. A201 124 088 (B.I.A.

Aug. 29, 2014), aff’g No. A201 124 088 (Immig. Ct. N.Y. City

Jan. 28, 2013).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We have considered both the IJ’s and the BIA’s opinions “for

the sake of completeness.”    Wangchuck v. DHS, 448 F.3d 524, 528

(2d Cir. 2006).    The applicable standards of review are well

established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).
                                2
    For asylum applications like Lin’s, governed by the REAL

ID Act, the agency may, “[c]onsidering the totality of the

circumstances . . . base a credibility determination on the

demeanor,    candor,   or   responsiveness      of   the   applicant    or

witness, the inherent plausibility of the applicant’s or

witness’s account,” and inconsistencies in an applicant’s

statements    and   other   record       evidence   “without   regard   to

whether” they go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

Under “the totality of the circumstances,” the IJ’s adverse

credibility determination is based on substantial evidence.

8 U.S.C. § 1158(b)(1)(B)(iii).

    Lin claimed that he was arrested, detained, interrogated,

and beaten for attending an underground Christian church in

China.   Lin initially testified that he was baptized in China

on September 19, 2010.       He was asked how he could have been

baptized in China in September 2010 when he came to the United

States in June 2010.    Lin explained that September 19, 2010 is

the day his baptismal certificate was issued, that he was

baptized on January 24, 2010, and the reason he gave the

September date was because he did not hear the question
                                     3
correctly.     The   IJ   reasonably   declined    to   credit   Lin’s

explanation.   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

2005).

    The IJ also reasonably relied on inconsistencies between

Lin’s testimony and the testimony of his witness, Yi Chun Liu.

Lin testified that, when he came to the United States, he

attended the Chinese Baptist Church, but he later attended the

Chinese Christian Church of Grace.      He testified that he took

Liu to the Chinese Baptist Church in August 2010.       Liu testified

that he went to church with Lin on August 22, 2010 and that he

could not remember the name of the church he attended, but that

Lin continues to attend the same church.          Liu also testified

that he could not remember the date of his own marriage.           The

IJ found that these inconsistencies cast doubt on whether Lin

attends church in the United States.

    The IJ also found that Lin failed to adequately corroborate

his claim that he is a practicing Christian.            Lin failed to

obtain either testimony or written statements from any of his

fellow church members; Lin explained that no one would testify

because they do not have legal status or do not like coming to

court.       Considering the inconsistencies between Lin and
                                 4
Liu’s testimony, which cast doubt on Lin’s testimony that he

attends church, the IJ reasonably found that this lack of

corroboration reflected poorly on Lin’s credibility.        Biao

Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

     Although the above inconsistencies do not concern the harm

Lin allegedly suffered in China, the IJ was entitled to rely

on them, Xiu Xia Lin, 534 F.3d at 163-64, and the IJ was entitled

to rely on the cumulative impact of these inconsistencies to

find Lin not credible.    Tu Lin v. Gonzales, 446 F.3d 395, 402

(2d Cir. 2006).   The IJ’s adverse credibility determination is

supported by substantial evidence.    Because all three claims

shared the same factual predicate, the IJ reasonably denied

asylum, withholding of removal, and CAT relief.         Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006) (withholding);

Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d

Cir. 2005) (CAT).

     For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk



                               5